Aumxmw   11. TrexAe



                    December 21, 1961


Honorable J. W. Edgar
Commissioner of Education
Austin, Texas                         Re:    Whether the Comptroller
                                             of Public Accounts,
                                             under the provisions
                                             of Article.2675-1,
                                             Vernon*s Civil Statutes
                                             (the Texas Vocational
                                             Rehabllititlon Act)
                                             may legally Issue
                                             warrants for,the pur-
                                             chase of equipment
                                             and materials for
                                             post-training job
                                             placement, and related
Dear Dr. Edgar:                             :questlon.
          You hive requested an opinion of,thls of.fic'e
                                                       on
the following two questions:
                                     '.
          (1) "May the Comptroller legally issue,
     his warrant on the State Treasury for the pur-
     chase of equipment and materials to be used~
     under the following conditions:
               (1) Training tools, supp.lies.and
          placement equipment to be used In carryin,g
          out the actual requirements of a job following
          or after the cllentts training period.
               (2) To establish a business enterprise
          for self-employment as provided In the
          regulations.'
          (2) "Legally, may the Vdcatlonal Rehablllta-
     tion Division requisition and the State Comptroller
     draw State warrant pursuant thereto,for the pay-
     ment of rqom and.board not to exceed one month
     in advance for .cllents In tlaj.nlngwho-.have
     demonstrated ~thelr.nee& their ,inabllity tom ,~
     provide such s~ervlcegfor themselves?"
           In your opinion request you correctly set out the
history and background material of the Vocational Rehablllta-
tlon Program,  which we quote in part:             2
Honorable J. W. Edgar, page 2 ('+M-1229)


         "The State of Texas accepted the provisions
    of the Federal Vocational Rehabilitation Act (23
    U.S.C.A., Chap, 4, part 401) when the 41st Legis-
    lature In 1929 enacted Article 2675-1, V.C.S.,
    which is known as the Texas Vocational Rehablll-
    tation Act. This Act provided for cooperation
    between the State Board for Vocational Education
    and the appropriate Federal Agency for the re-
    habilitation of and vocational education for
    severely physically disabled Texas citizens in
    accordance with the terms and conditions of the
            Act. The primary purpose of such voca-
    ~Fecisral
    ticnal rehabilitation, of course, is to provide       j
    the disabled person an opportunity to be useful
    and to become self-sustaining in our society.
          "The Texas Act also authorized the State
     Treasurer to receive funds provided under the
     Act of Congress and to make disbursements there-
     from upon order of proper authority charged with
     operation of the program.
          "As indicated In Senate Bill 1, the current
     appropriation (S.J. Supp. Article IV, p. 18g),
     the Program Is supported and approximately slxty-
     five percent by Federal Funds and a required
     thirty-five percent with State matching funds.
     Federal funds as allotted are deposited In a
     special fund in the State Treasury subject
     to disbursement for the purposes appropriated.
          "A basic condition to the certification of
     Federal funds to the State for vocational rehabll-
     ltatlon services Is a State Plan found to meet
     the Federal requirements.
          "The Federal-State relationship is currently
     set forth In a State Plan approved that 1s filed
     with the Office of Vocational Rehlbllltation,
     U.S. iepartment of Health, Education and Welfare.
     . . .
          "The State Plan commits the State to compli-
     ance with the legal requirements of the Federal
     Act, accepts the grant-in-aid funds to the degree
     that the State Is prepared to do so, and sets
     forth the basic policies and procedures for car-
     rying on the work'of Vocational Rehabilitation
    .
.
        Honorable J. W. Edgar, page 3 (WW-1229)


             In this state.”
                    You then further'.quotein your.request from,the
        regulations governins the Vocational Rehabilitatlon~Program
        adopted pursuant to Section 7b tf PublicLaw 565-83rd Congress,
        2nd Session   (29 U.S.C.A. Chap. 1V)" where in subpart A under
        the title "Definitions", "Vocational rehabilitation services"
        is defined to mean "any goods and services necessary   to render
        a handicapped Individual fit to engage In a remunerative
        occupation," including - placement, tools, eaulnment, Initial
        stocks and-supplies, Including equipment and lnltial stocks
        and supplies for vending stands. This Includes the providing
        for such t001s and equipment as are necessary to provide for
        the client to find placement in and enter an employment.
        The State under the plan then retains title to all tcols
        and equipment so provlded~for a period of three y ears from the
        date of purchase, at 'which time the client may dispose of
        them as he wishes.
                  We quote further from your letter, which reads In
        part as follows:
                   ”
                         Vouchers'for such trainlng and
            placemini iools and equipment are drawn against
            the Federal funds deposited to the credit of
            the State In Its Treasury. Federal regulations
            require ,no accounting for such tools and equipment
            validly Issued and necessary  for purposes of,the
            rehabilitation and placement of eligible clients.
                  II
                  . . . The preliminary training and rehabil-
            itation of the client would be for nought and
            training wasted absent these added services nec-
            essary for placement or to~asslstand Initiate
            the client in his own self-sustaining enterprise.
            This Is no gift; It Is a necessary part of the
            total program to rehabilitate and make a self-
            supporting member of society an eligible client.
                 "The Vocational Rehabilitation Division of
            this Agency has been Informed that as of now~the
            Office of State Comptroller will no lonner issue
            warrants on the State Treasury on requisitions
            hereafter made for ,suchafter-training period
            services. . . .w
                  Section 51 of Article III,of the Constitution of
        Texas reads In part as follows:
Honorable J. W. Edgar, page 4 (WW1229)


          "The Legislature shall have no power to make
     any grant or authorize the making of any grant of
     public moneys to any individual, association of
     Individuals, municipal or other corporations what-
     soever; . . .'
          Article 2675-1, Vernon's Civil Statutes, which is
the statute governing the acceptance of federal funds from
Congress for vocational rehabilitation, reads in part as
follows:
          "Section 1. The Legislature of Texas does
     hereby accept the provisions and benefits of an
     Act of Congress passed Jrne 2, 1920, amended June
     5, 1924, entitled: IAn Act to provide for the
     promotion of Vocational Rehabilitation of persons
     disabled in industry or otherwise, and their re-
     turn to civil employment.'
          "Sec. 2. The Treasurer of Texas be, and he
     Is hereby authorized and empowered to receive the'
     funds appropriated under said Act of Congress, and
     Is authorized to make d4~sbursementstherefrom upon
     the order of the State Board for Vocational Educa-
     tion. The State Board of Vocational Education is
     empowered and instructed to co-operate with the
     terms and conditions expressed In the Act of Con-
     gress aforesaid.
           . . .II
          II

          The current legislative appropriation of vocational
rehabilitation funds may be found in the General Appropriations
Bill, Senate Bill I.,Acts of the 57th Legislature, 1st Called
Session (1961).
          To summarize the foregoing, the Comptroller of Bubllc
Accounts has held that the after-training period provision of
equipment, tools and services under the Vocational Rehablllta-
tion Program violates Sec. 51 of Article III of the Constitution,
and now refuses to Issue warrants to cover the cost of such
Items. Your first question deals with whether such action on
the Comptroller's part Is legally correct.
          In apeaking of Section 51 of Article III of the Con-
stitution of Texas, the Su reme Courti in the case of State v.
City of Austin, 160 Tex. 3E8, 331 S.W.2d 737 (1960) said in
part:
Honorable J. W. Edgar, page 5 (WW-1229)


                 The purpose of this secti.on. . . of
     the Co&&.&tion   is,to prevent the application of
     public funds to private purposes. . . . See   rd
     CityTex.                    28, 6 S.W.2d 738?
     Timphasis supplied)
          It is well settled in this State that when a law
duly enacted is attacked as unconstitutional, it Is presumed
to be valid and doubts as to its unconstitutionality will
alwavs be resolved in favor of constitutionalltv. and a
construction will be given, if reasonable, that";111 uphold
it. Southern Pine Lumber Co. v. Newton County Water Supply
District, 325 S.W.2d 724 (Clv, App. 1959, err. ref., n.r.e.).
The fundamental purpose in construing constitutional provisions
is to ascertain and to give effect to the intent of the framers
and the people who adopted it. Deason v. Orange County Water
Control and Improvement District No. One, 151 T    29 244
s W 2d 981 (1952)   The purpose and Intent of t%*frakers of
S&ilon 51 of Article III has been found by the Court to be
the prevention of the application of public funds to private
purposes. State v, Clty of Austin, supra.
          Thus itappears that your first lnqu~lryresolves
Itself Into a question of whether or not the providing of
these after-training-period tools, equipment, etc., under the
Federal and State statutes; rules, and regulations, which you
quote and refer to In your letter, Is logically wlthln the'
meaning of applying 'public funds to a private purpose." We
think that It Is not.
          In Attorney General's Opinion v-1067 (1950), this
office said In part:
          "In determining whether an expenditure of
     public moneys constitutes a gift or a grant of
     public moneys, 'the primary question Is whether
     the funds are used for a "public" or a "private"
     purpose. The benefits of the State from an ex-
     penditure for a "public purpose" 1s in the nature
     of consideration and the funds expended are there-
     fore not a gift even though prlvate persons are
     benefited therefrom.'"
          In deciding what is a public purpose, as opposed to
a pl.ivatepurpose, it has been held that a contrlbutlon by
a state, or any subdivision thereof, by way of taxation or
             I
Honorable J. W. Edgar, page 6 (WW-1229)


any public moneys, to retirement or disability funds or programs
is not a donation for a "private purpose." Bedford v. White,
106 Colo. 439, 106 P2d 469 (1940). The determination of what
constitutes a "public purpose" for which a state may expend
moneys has been held to be primarily a legislative function
subject to review by the courts when abused; and the determina-
tion of the legislative body of the matter has been held to be
not subject to be reversed except in Instances where such
determination is palpably and manifestly arbitrary and Incorrect.
State ex rel. McClure v. Hagerman, 155 Ohio St. 320, g8 N.E.2d
835 (1951). The Legislature of this State has clearly indicated
by its adoption of this program that It is within the realm of
the "public purpose" and It Is hard to imagine that the deter-
mination that the complete vocational rehabilitation program
as outlined Is a "public purpose" would be held by the courts
to be "manifestly incorrect and arbitrary."
          Whenthe Legislature of this State decided to take
on the Vocational Rehabilitation Program, we feel sure that It
realized that mere training would not be enough, and that to
fulfill all of the objectives desired, the "clients" would
have to be provided with the post-training period means to
earn a livelihood and become useful.cltizens. To say that
"public purposew stops short of,thls complete rehabilitation
is, we think, unrealistic. In Attorney General's Opinion
O-592/(1944) this office held that the providing of such
equipment, etc., as here In question under vocational rehabii-
ltation for the blind was perfectly valid and legal. We find
no reason to change this conclusion In this present situation.
          Consequently, you are informed that it is the opinion
of this office that In answer to your first Inquiry, the
Comptroller of Public Accounts may legally issue his warrant
on the State Treasury for the purchase of equipment and
material under the named conditions for post-training period
vocational rehabilitation.
          In regard to your second Inquiry, you ask If the
Vocational Rehabilitation Division may legally requisition
and the State Comptroller draw warrants pursuant thereto
for the payment of room and board not to exceed one month
In advance for clients in training who have demonstrated their
need and their Inability to provide such services for
themselves.
          Since "maintenance" Is a necessary adjunct to voca-
tional rehabilitation under the State-Federal program, a "public
                                i




Honorable J. W. Edgar, page 7 (WW-1229)


purpose" function, it is our opinion that payments for room
and board one'month in advance legally can be m&de when the
client showing need is placed In training. The Vocational
Rehabilitation Statutes, regulations, etc., do provide for
necessary "maintenance" during rehabilitation. In Attorney
General's Opinion v-1067, supra, we held that where a
"public purpose" was involved, payment of rental In advance
does not In any manner create the customary relationship
of borrower and lender, and that such a payment Is not a
lending of the State's credit as prohibited under Section 51,
Article III of the Constitution of Texas. Consequently, your
second question is answered in the affirmative.

                          S U M MIA R Y
          (1) The Comptroller of Public Accounts may
     legally.issue his warrant on the State Treasury
     for the purchase of equipment and material under
     the named conditions for post-training vocational
     rehabilitation.
          (2) .The Comptroller of Public Accounts may
     legally issue a warrant pursuant to a Vocational
     Rehabilitation Division requlsltion for the pay-
     ment of room and board one month in advance for
     clients who have demonstrated their need and in-
     ability to provide such services for themselves.
                               Very truly yours,
                               WILL WILSON



EBS:dhs:kh

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Morgan Nesbitt
H. Grady Chandler
Pat Bailey
J. C. Davis
REVIEWED FOR THE A'PPORNEYGENERAL
BY: Houghton Brownlee, Jr.